VOLUNTEER ASSISTANCE HAS BEEN PROVIDED TO THE DISABLED INMATE BY A PRISON JUSTICE LEAGUE
MEMBER AS IS PERMITTED BT PRECEDENT: Johnson vs.Avery,393 U.S. 483;89 S.Ct 747;21 L Ed 2d 718

                                        For The Benefit Of The Princicle:
                                                                                                   RECEIVED IN
                                          RICHARD A.DUNSMORE,PRO SE                          COURT OF CRIMINAL APPEALS
                                          C,T.TERRELL UNIT/#1826868
                                          1300 F.M.655(Brazoria Co)                                   MAY 04 2015
                                           ROSHARON       ,    TEXAS    77583
                                                  APRIL 30th, 2015^

HONORABLE         JUDGE     CATHY   COCHRAN                      PRESIDING JUDGE OLEN UNDERWOOD
.COURT OF         CRIMINAL    APPEALS     OF    TEXAS            SECOND ADMINISTRATIVE JUDICIAL                       REGION
P.O.Box       12308-Capitol Station                              301 NORTH THOMPSON                     , SUITE 102
AUSTIN        ,     TEXAS               78711--2308              CONROE         ,     TEXAS                              77301

ASST.ATTORNEY          GENERAL      KAREN      MATLOCK           DISTRICT           ATTORNEY JERI YENNE
LAW    ENFORCEMENT          DEFENSE     DIVISION                 BRAZORIA           COUNTY DA'S OFFICE
P.O.Box 12548-Capitol Station                                    111 EAST LOCUST ST . ,ROOM PlPftf) IM
AUSTIN        ,     TEXAS                 78711-2548             ANfiT-RTDN
                                                                 ANGLETON            .       TEYl.q
                                                                                             TEXAS           77«vH»
                                                                                                   COURT OF CRIMINAL APPEALS
RE:PD-1418-14 / PD-1419-14 / PD-1420 -14 / &:                          PD-1421-14
      COA#s:01-14-00251             &   274-CR    -&-    0 1-14-00306       &   307      -    CR
                                                                                                            MAY 04 2015
      TRIAL       COUURT    #s:   56909    &   56910
                                                                                                          Abel Acosta, Clerk
SUBJECT:(a)Notification to an Agent                       of   the   State-Pursuant                to   Texas   Health
           and Safety Code:571.0065
          :(b)The Systematic with Malic e Aforethought DESTRUCTION of the Dunsmore
              Family by Various County and State Officials in Brazoria County.

Greetings,
                  On APPENDIX PAGE XII of the PDR you never got a                                  chance to read or
review, In Paragraph 1 it states/'Sharon MeNair and that detective really did some illegal
stuff". In Paragraph 3 i t states,"I didn't help much but I       swear    Sharon and that
detective sat there with me and Cindy and told me that if I wanted ray kid I had to go (a)long
        eir p an o ge             lm. This Letter was sent by FELICIA RICHARDSON to the Hon.
Judge Edwin Denman of the 412th Judicial District Court of Brazoria County (30)
Thirty Days before said Judge Adjudicated Mr.Dunsmore GUILTY. The Letter was NOT
Disclosed (A Brady Violation) to the Defense Counsel upon it's receipt. In this
Letter His WIFE notifies the Judge that Mr.Dunsmore is suffering from Mental
Degeneration (IE:Diagnosed as Atypical Dementia with Sundowner's Syndrome by a
Texas Department of Aging and Disability Services Physician in 2010) and that
he has a Dissociative Perception (Based on TV Shows) of the Legal System. (One
where Jack McCoy does what is RIGHT not what gets the CONVICTION.)
                    On APPENDIX PAGE XIII of the PDR you never got a                                    chance to read or
review, In Paragraph 6 it states,"I just don't want my being here to be twisted or used
by those that I have been told by quite a few peopleseem to have it out for him". Well that
is EXACTLY what the Predatory Women: Melissa Moses (Who was under investigation in
San Patricio County for BEATING Mr.Dunsmore and BASHING HIM IN THE HEAD when he discovered
her treachery to him and his parents / By the SSA for Embzzling his Benefit's Checks / By
FEMA for Fraudulently Utilizing His Housing Benefits and by the Local Cops for Cherry Picking
through His and His Parent's Property when SHE arranged their RELOCATION—W I T H THE
BLESSING               of the Court (Judge Denman-again) and His Original Trial Counsel (James J.
Hanley. ALL THIS WAS DRo|p P E D when Judge Denman refused to listen to Mr.Dunsmore,His
Wife,His Paramour and His Parents) and Virginia Serbanich (Who was under investigation
by both the State,County and Feds for Methampetamine Distribution REPORTED BY Mr.Dunsmore,when
he discovered that the STATE had PLANTED Ms.Serbanich in His Home as a Paid Informant) and by
the Chief Predator^-of ALL,who used her office to continue a COVER UP of the Action of CPS CASE
WORKER SHARON MeNair and Brazoria County Detective BUCK HENSON.                              (The 2 ADAs were deeply
involved in this              Ends Justifies The Means Methodology the Perverted the Chance
of FAIRNESS           EVER          in the 412th Judicial District Court of Brazoria County.)
                                                 ( PAGE # 1 of 3        )
LETTER TO OFFICIALS OF THE STATE OF TEXAS                                         4/30/2015
                                      ( CONTINUED )

  We enjoyed reading about the' Honorable Judge Cathy Cochran in the TEXAS MONTHLY
but we wonder,Did Y'all see the Article by Pamela Colloff: THE CASE FOR PUNISHING
PROSECUTORS WHO ABUSE THEIR POWER ? Because we represent that that is EXACTLY what
went on within the Brazoria County District Attorney^ Office PRIMARILY because •
of the Dunsmore Family's Publication of THE SHREDDING OF FAMILIES and the SPIDERS
AND THE FLY, along with the activism against the ABUSES of Law Enforcement and CPS.
  By DESTROYING the SON they DESTROYED the Peaceful Retirement of the Elderly -
Dunsmores. Hell,The PLANTED AID that was supposed to be WATCHING OVER Dr Dick
(Richard) Dunsmore being PAID by the STATE was Offacetting HIGH when he lapsed
mto:.his DEATH. The TX DADS AID/ATTENDANTS were literally given a GET OUT OF
PRISON DEAL to go and SPY (and worse) on the Dunsmore Family.
  The TDCJ-CID has acted No Better ! What is Mr.Dunsmore DOING at a Prison with
(at one time,he has since retired-but the damage was already done) FRIEND of
Sheriff Charles Wagner in charge of Mr.Dunsmore Medical and-Mental Health Care ?

   AND THE COURT CONTINUES TO ACTIVELY ENGAGE,IN KEEPING THINGS              "COVERED
UP." After DENYING a Very Reasonable Request in March 2014,the 412th Judicial
District Court has   INTERCEPTED JURISDICTION      over EVERY SINGLE LAWSUIT that
has been FILED (76312-1,ADA CASE,-Dunsmore vs.Ortiz,et al ; 77164-1,A PUBLIC
CORRUPTION and MALFEASANCE CASE,-Dunsmore vs. Livingston,et al ; 78057-1, A REAL
MEDICAL MALPRACTICE CASE ,-Dunsmore vs .Hightower ,et a1  ; 80821-1,AN ACCESS TO COURTS CASE,-Dunsmore vs.Shelby , 80826-1,
AN INTERFERENCE WITH LEGITIMATE INMATE LITIGATION AND SUPPORT SERVICES CASE,-
Dunsmore vs.Barrow and the Best Of All, 79144-1,A POTENTIAL NON PEELER DAMAGES
CASE AGAINT THE CONSPIRING WITH THE CRACKHEAD MELISSA MOSES ATTORNEY,-Dunsmore
vs.Hanley.

  NOW PLEASE SEE,APPENDIX PAGE XV of the PDR you never•got the chance to read
or review, In Paragraph 2 it states,". ..it may take eighteen to twenty four months
to complete your request". The REQUEST is for the 2009/2010 REPORT to the ADULT
PROTECTIVE SERVICES DIVISION of the TX DFPS about how Brazoria County Detective
Buck Henson and CPS Caseworker Sharon MeNair SET UP Richard A.Dunsmore,Jr in
order to PREJUDICE HIM in CUSTODY LITIGATION (with CPS/THE STATE) for His Child.
((Official Repression/Abuse and Malfeasance does not get much worse than that!!)
  NOTE: The STATE is Not Saying;:the REPORT does not EXIST (And since it DOES
it should also have been DISCLOSED to the Trial Defense Counsel in 2010 by the
Brazoria County District Attorney's Office) just that they would take up to 2
Years to DISCLOSE it to Mr.Dunsmore and His Family. (ANOTHER BRADY VIOLATION)
  You all may say.Come- On Now,REALLY? We are in the Age of a New McCathyism where
the-New COMMUNIST is Labeled SEX OFFENDER,and boy is there FUNDING to go around
for EVERYBODY and Best Of All,,,You Need NO EVIDENCE to Terorize (or BEAT and
TORTURE-In Mr.Dunsmore's Case(s)) to get a CONVICTION,,that Just Keeps On Giving
whenever the Authorities need it to ,due to the STIGNA the word..SEX OFFENDER,,
gives them. If you would ACTUALLY have read and Reviewed the PDR,you would be
wondering exactly how must MORE reform is needed in Brazoria County,Texas in
light of what these people WILLFULLY and MALICIOUSLY DESTROYING A VIABLE FAMILY
for Karley Dunsmore ((Gues Where She Ended Up)) and the Disabled (Savantish) Mr.
Dunsmore and His Retired Physician Parents,who chose the Gulf Coast of TEXAS,
instead of the Gulf Coast of Florida,to retire at. SOMETHING NEEDS TO BE DONE
as DA JERI YENNE HAS NO       Conviction Intefrity Unit to REVIEW this INJUSTICE.

                                   ( PAGE # 2 of 3 )
LETTER   TO   OFFICIALS     OF    THE    STATE    OF       TEXAS                                                 4/30/2015
                                                  ( CONTINUED )

  BUT,What     can   be   done.    The    COURT    OF       CRI MINAL     APPEALS       FOR    THE      STATE   OF    TEXAS
could not seem to be bothere d. There is NO WAY that a JUDGE (Other than those
involved in this LYNCHING-of Mr.Dunsmore down ehere) could ha ve read the stuff,
in the PDR and Especially in      the'APPENDI X of EXHIBITS (The Ho spitar Reports of
the PITTYFUL     Condition Mr.Du nsmore was i n when dumped out of the Brazoria County
Jail,,the TX DADS Evaluation s, ,The. lette rs                       and Email,,,you al 1 seem to say the
same thing,,Jurisdiction thi s              and    Jurisd iction              that.    Well    we do      not   have    the
Fire Power that Mrs.Overton did our the time'Michael Morton d id,BUT WE DAMN WELL
have PLENTY OF PROSECUTORIAL MISCONDUCT, ,,Why You Ask,,,
                                                                                          if       it   comes   out    what
Buck Henson and Sharon McNai r' DID                to the Dunsmore Family,,,It will Open Up The
PANDORA'S BOX of Wrongful Co nvictions -a nd- Child Stealings t hat the Brazoria
County Officials have been i nvolved in.
                                                                   Make   Sense       To You Now ????

  The Term "Appearance of:Impropriety" must                           mean NOTHING            to    The   Honorable Olen
Underwood of the Second Administrative Judic ial Region of Texas. FIRST OF ALL,
No  1   Court should be the  Destination of ALL a Litigants Cases- CRIMINAL &
Civil.   How can a JUDGE/COURT that went on re cord in 2011 DENYING a MEDICATION
deal with a Lawsuit delinging with it being DENIED by UTMB/CMC ?
                                                                                                          The    PLAINTIFF
having DETERIORATED due to said DENIAL Ta-Bo ot                           •
                                                                              NONE of Mr.Dunsmore's Civil Cases
belongs in BRAZORIA COUNTY,but we have been DENIED a Change of Venue to a COURT
away .from the-SECOND ADMINISTRATIVE JUDICIAL REGION.
                                                                                 ...An 89 Year Old Mother SPENT
$500 putting together that PDR and Y'all did nt even have the /////??????//////
to at least Read The Damn ThxrigJ There is"1NO WAY 'that SOME ACTION,some REVIEW,
some Conviction Integrity Evaluation would h ot have happened if you had.

  That same' 89 Year Old -Mother -ha-s-been: DENIED' reunion with her son,because he
won ]t ,say .,IX DID IT; ^to^-the -TX- BPP o.r TDCJ-CI-D RPD -Folks. He would rather DIE
than discrace his daughter's memory like that. This guy( Mr.Dunsmore ) has
Full 'Blown' State 3 Parkinson^s-Disease ;an'd a 'Unique "Atypical Dissociative Form
of Dementia, .with .Attacks,,- but... because- he ds-NOT a VEGITABLE and Plays COL.HOGAN
(Senior Prisoner Of War in His Active MPD Persona) they will not let him simply
go ""(To The Middle Of Nowhere) 'Pecos County, Where Son/Mo'ther and Granddaughter &
Husband could, be-, together,- /.                          ••
                           PLUS,We CANNOT Prove This, But this Hanging Visiting'
JudgevPresiding Judge Overton"'came"up with (wKeh'The 'Realized that Judge Sklar -
had Family Court Experience and. He Had -.To JBe> 3AE-PED -,o.utr.of this) is actually
going to put Mr.Dunsmore back' into the 'CUSTODY of:, the People who BEAT HIS ASS
and then Put Him in Isolation JUST because he is Disabled             For His "Safety" they
say. Well It Was Not Very Safe When"Henson's Buddies Were Giving Him GUT SHOTS
for Speaking UP about what they; had pulled. Not Very SAFE at all.
  While we realize that you may. not. be able to. .OFFICIALLY ACT within the ROLE
you hold. PLEASE,At Least READ/REVIEW the 'pdr '(Lillian Dunsmore PAID to have put
into,.Blook: Format) -and "see 'if 'you >j£an HELP'.'
                                                                                       Respectfully Submitted By
CC: Pamela Co Id off /TEX-A
                                                                                       THE    DUNSMORE      DEFENSE      TEAM
  ••EDITOR/THE FAC^S (                                 \    OH IVit BVO/C,                    JAILHOUSE         LAWYERS—--
                                                                                       SPCN30RED BY FAIIOWFIELD PUBLICATIONS
APPROVED   BY:


 ENCrLOST MALPRACTICE NOTIFICATION LETTER-78057-T (They are KILLING HIM slowly)
     -.JUDGE UNDERWOOD LETTER-THAT THE                      TELL ALL;,9/2010 LEtter was VALID/TRUE

                                            ( PAGE # 3 of 3 )
Presiden Judge* Olen Underwood
2nd Judicial Administrative Region                        April 29th/ 2015
301 North Thompson/ Suite #102                       •.
Conroe, Texas   77301


RE: State v. Richard Dunsmore, 56909/56910/ in the 412th Judicial Court of
    Brazoria County, Texas.

    Dear Judge Underwood, in September 2010, before my husband was found guilty
and I sent Judge Denman a letter telling him all about how I obsewed a detective
and case worker convinced my friend to set him up (56910). The Judge could have
easily told the state (DFPS) to turn over all reports and told my husband's law
yer, the Judge did not do so and ain't that a big Judicial conduct violation?

    The cops knew them girls done sold or run off with the cars my husband lent
out before floor planning them at places.

The oyster creek lady copy knew Melissa embezzled all this money when she caught
 Richy vulnerable.
    The lawyers, Crespin Linton, and James Hanley and Kim Richardson all got a
copy of the e-mail and fax to VA health services proven Tom Locke lied to get
the Judge pissed-off.
    Shit, they made deals with girls in prison to spy for them or threatned or
poor moms to do it.
    Erinn Brown had me say some shit then wisked me off on a plane before I could
explain it all to James Hanley.
    This Judge and them lawyers is in on Mrs. Yenny's cover up/ or at least they
are looken the other way. How about you help set it all right? I need my husband
and family back the way it was before all this crooked shit happen to him.


                                               Sincerely yoiars,



                                           Felicia Richardson
                                           (A-K.A. Felicia Dunsmore)
                                          P.O. Box 852
                                           Avondale/ PA   19311
                             Fos- 8«oe*lt W Mm, mnciples
                            3ICE1RRD A.DUB5M0RE,PR0 SE
                            .(•titnmt '0sijEf/#l$$®8^#
                            1300 Y«tt«93$(is?4S«>*iii Co)



RBOMDA BJMCBAK-Dietricb. Clftrk .-                                          April 12th,2015                   .
Braireta QBJOletvlct Ctadk*9 Q££l$e                                                         •,••?.••.-v^?
111 Saat Locust St.jSuite 500                                                                    .:'•'•'.'b
.Ansloton / Testa*     77S15-4678
USaCauae #s 78057-1 *Richard A.DisnerooEre vs. Allen .ftightcwerret alj-ln the. ;
   412th Judicial District Court o£ Brsaoria County,state of $e%ae

SBBJttQf sSB&VXCS of the COMPtftlKf for fort Act ion-fled i sal WalpracMccVKegligence'

"Dear District Clerk. Barchafe.*
                                   For the 2nd Tisa© tltigant Richard A.Dunanor« has
been adver&ly affected by the           ffon-»Servic© / Improper Service     ot on© of his
Original Complaints. (She tivat tlna %>aa in 2007 in mgacis. fcos 2W TH3 MASCm 6P $HE :,
MMSIASE OF HXCSARD A.^HSMOSE    and «fgg9attS3£^%9B& )

                                                                                    780S7~T
                                   Xt     Y o u   loof; in the   Cast File for      73047=1,
you will a».$ ..that litigant DurtaaoBa sent In        CAS AH £XSXaX$): a Complete Copy
of t.He Original Complaint in thia Cease Of Action tHA$ XS.BVS® flCE/DOGKEf
S'MMFSO by your off ice *


                                   So' now come are the &&fg*DAllT('9) stAll saying
that thoyvwere  ACTIOS V         Is this ABOYB8R sign of       P&BJtt&XCB in
Brazoria County against .Inmate litigant &un«ttere that warrants a              Cfetea$.e
of Verm® in Ait of His Cases (If Jad^e ©emtnan Will Hot a&su®e Trial Judge
Status and RaccuitAppoint Coulsel in AS»t of Hie Gaaea*)


                                   MOfXOsa(S) have been £il©8m X8CSSKXC Af'TACKS- that 'My b© 'ftftBOLXSH anA/or VASOCONSTRICTION Relatedvffh*
DUHXAt of the dedication       A<35&EMOX (Th© saw uiadlieafcion Buddy Stevens tried to get
f/k*&ffieka&e& in a Post Conviction Coast.Bearing) meat probably ie the cause of Br,
Dunssiora's Attacks. (UTMS/CRC ia HOT giving hiss the Medication either.) n@
Is also MOT receiving AVABia I A8SC39? j n&mmk t ffiSJOlAHAfB } CABDX39O90& I
LXTBICm J CAtA8 3R J SSROQUXfc aad Other Kedicafci'ona he was being. #re#c8*4ea
by RSAi, DOCf0as,8BtJSK5tXOXS«lsS ana PSSCXATfSXSTS in the Heal world'. .
XH REs SERVXCE OF 78057~X                                                                          4/12/201S
                                                     ( COMTXilOEO )

       IF the DENIAL of           AGSRENOX , ARXCBP* andaHAHBHDA                are tho MajoprFactoro
contributing to Mr.Dunsmore'a                        f3BORO»BHOB8ERATXOftand VASCULRHCOHSTRICTXOH/
BLOCKAGE*then               Every Day Count©            to Pr*«a»t Further       FBysiCAt OAMAGE,


       Being that      twice     so far a            motion for default JUSGEHSRT             has been filed,
Only to be IGNORED by the DEPENDASIft{ 3)                      —< fhank^a To Your 0£fic(Ni Inaction?-— and
we see CAUSATION for the                9B?BRX0ftATX,,/ifh«t: tm3 \ .*
could sit bac&.#safe that, their •' FEDERAL FOUDS COMflitfBS                          and*tBXRECT0R*s •••
REVIEW COISHXffiB             shenanigans would also go unacted upon.                     Haver have ug s@©n
such a concerted effort to DENY a person the ability of et^ectlve'ly "address,
their INJUSTICES in the Courts.                                               ,.•,,--,,•...             ,"•>•


 • NOTHING "i®. without- COROBBORAflOtt -and DOCOiSlSifATI©***- fhat •is probably why .
8riounsaore"received* «^18£A&-©Ofsii'-and                      DRACONXAH care       when he .was isolated
in the Brazoria County Detention Center in 2008. usy, they came e£ter hi© in
February 2009., And «HX they planted a SPY in his hois in 2010. Xt is now the
Conclusion ot yEMHE'S STAR CHAH3ER and God Knows sfho Els®, that ftr.Sunsraore
wouldbbe ONLY silenced i£ he were                        DEAD/VBGITABLISED by the STATE. (Yof*uO^LY
need to SEE and aBAO the fk DFFS-AFS RBFORf against BBSasOH fi Mc!tAXR#to see
that this conclusion is not that far-fetched.)
                                                               . . ......SO wb ASR#» *f9hat excuse is there
tor a MEDICAL fORf MALPRACTXCB/HE$XXeB&3CE CASB not being SBBVEO/TRARSMIIMlEO
after 9 tenths* ^$o Keep 8r*0unssiore fro® betag able to GET i^n®®                                  way ??r
"•••••-   • *i--..-v.':          •.••;*....;.-.J                            Bespectfully Submitted By
CC*412th Judiciaf District ^Coart' ^— '-','••                               •' •mm ??^2H^SlfffltEAM
-"••: Presiding- Judge,Olen Underwood ,                                .     jg--JAiLiww lawwr*-—
        :OA0-tBDD-VBR08XCA CJ1XDE3TER (GARC IB)                       APFROVSO 8Ys
        sTEXAS f50SsiTBty*-Sta'ff''Repbrter/Ace.Xnn. ••..•-.••

                                               imm t 9'-«f *) •                        /74^0-^Sji
                                                                                               Utl^^'-..